|
|
|
|

 

 

 

 

Case 2:19-cv-00320-NR-LPL Document 78 Filed 02/02/21 Page 1 of 2

2NG-CV-3EO TPE DD

So» FEB 02 2021
te Ok 4 4 pon eeyeT

Ae me SE
VAS HEA 8S Bes, A. CLERK U.S. DISTRICT COURT
Ant Yt, a. Be WEST. DIST. OF PENNSYEVANIA
coe i ped! fos 3 . y

B tec ee

ga
_ 96
US balls Sot
Wiese aS Wa
Lo
| Le ASI
Loon SS ad -a Alles, — A sayz
“kid Wokicg, af ie 3 Jo 1606
yO

 

ae
oot
Nee
, Case 2:19-cv-00320-NR-LPL Document 78 Filed 02/02/21 Page 2 of 2

 

r acon OF 5 9
Sales?
Ps

a
{ yh

aN Au.
a q

CO LEMME
'

 

: MN Ae dooers oF

i ae wt 3E7h
| | Ateals ig 20°. IA

a get
PU ep he
"ie ig fs
e Qe

 

gifts,

: XG, Mad SN Renee exit
7

 
